         Case 3:20-cv-08222-GMS Document 53 Filed 09/18/20 Page 1 of 13




Chris McClure
McClure and Hardy Prof. LLC
SD Bar No. 3962
101 S. Reid St. Ste. 307
Sioux Falls, SD 57103
605-496-9858
mcclurechris@gmail.com

Michael J. Novotny
Big Fire Law & Policy Group LLP
1404 Fort Crook Road South Bellevue, NE 68005
AZ State Bar No. 033792
Telephone: (531) 466-8725
Facsimile: (531) 466-8792
Email: mnovotny@bigfirelaw.com

Attorneys for Plaintiffs



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ARIZONA

 Darlene Yazzie, Caroline Begay, Leslie Begay, Irene     Case No. 3:20-cv-08222-GMS
 Roy, Donna Williams and Alfred McRoye,
                                                           PLAINTIFFS’ REPLY TO
                            Plaintiffs,                        DEFENDANT’S
                                                         RESPONSE TO REQUEST FOR
 v.                                                         INJUNCTIVE RELIEF

 Katie Hobbs, in her official capacity as Secretary of
 State for the State of Arizona,

                             Defendant.
           Case 3:20-cv-08222-GMS Document 53 Filed 09/18/20 Page 2 of 13




          Plaintiffs reassert that they are entitled to the injunctive relief sought by their complaint,

motion for injunctive relief and as further detailed herein. Defendant opposes Plaintiff’s Request

for Injunctive Relief on the basis that Plaintiffs are not likely to succeed on the merits and are

otherwise not entitled to relief. Plaintiffs have met their burden, are likely to succeed on the merits

and are entitled to injunctive relief.

    I.        INTRODUCTION

          At its most basic, the challenge presented by Plaintiffs asserts that the election system of

the State of Arizona violates Section 2 of the VRA in that it fails to provide to Plaintiffs the

opportunities to vote in the general election on November 3, 2020 that are equal to every other

citizen. It is unfitting for the Secretary of State, the Chief Elections Officer for the State of Arizona,

to so misunderstand the fundamentals of the Voting Rights Act. The assertion by Defendant that

‘as long as there is at least one way for Plaintiffs to vote on election day, there is no injury’, is a

violation of Section 2 of the 1965 Voting Rights Act. To the contrary, every other citizen in the

State of Arizona has three distinct options by which to exercise their right to vote. Under Section

2 of the VRA, every means of voting that is offered to the one segment of the electorate must be

equally available to the entire electorate. Anything less than that is a violation of Section 2.

    II.       UNITED STATES STATEMENT OF INTEREST FOR SECTION 2 CASES

          In the case of Sanchez, et al. v. Cegavske, et al., 214 F. Supp. 3d 361 (2016), the Civil

Rights Division of the United States Department of Justice filed a Statement of Interest wherein

the United States detailed the legal understanding of the requirements for a Section 2 vote

denial/abridgement case as distinguished from a vote dilution case. A true and Correct copy of

the referenced United Stated Statement of Interest is attached to the Declaration of Chris McClure

in Support of Reply as Exhibit A and fully incorporated herein (hereafter “US Statement”). This

US Statement developed and specified the vote abridgment ‘test’ which has not been altered, over-
                                                    1
         Case 3:20-cv-08222-GMS Document 53 Filed 09/18/20 Page 3 of 13




ruled or otherwise amended. In Plaintiffs’ Memorandum in Support of Injunctive Relief filed in

this action, the analysis of a Section 2 violation was discussed in detail starting at the bottom of

page 4 and continuing through the top of page 15. However, the specific requirement of a Section

2 vote abridgement case, as contained in the US Statement, bears further attention.

        Courts are to utilize a two-step analysis to determine whether any limitation to early voting

results in denial or abridgment of the right to vote under Section 2 of the VRA. Exhibit A, pg 3,

lines 16-19. Step one is to assess “whether the practices amount to material limitations that bear

more heavily on minority citizens than nonminority citizens.” Exhibit A, at pg 3, lines 19-20. This

analysis must evaluate the “likelihood that minority voters will face the burden and their relative

ability to overcome that burden.” Exhibit A, at pg 3, line 21 -pg 4, line 1. Once there has been a

finding that there is a disparity for minority voters, the court must engage in an “intensely local

appraisal” of the “totality of the circumstances” in the relevant jurisdiction in order to determine

whether the challenged practice “works in concert with historical, social, and political conditions

to produce a discriminatory result.” Exhibit A, pg 4, lines 9-13. This is where the court is to

consider and evaluate a variety of typical factors to be considered and which were discussed as

part of the Legislative history for Section 2; these are generally known as the ‘Senate Factors’.

Exhibit A, pg 4, line 18-pg 5, line 21. However, there is no requirement that any specific number

of these be proven, nor is the list exhaustive. Exhibit A, at pg 5, lines 1-4.

        Therefore, Section 2 of the Voting Rights Act prohibits any state or political subdivision

from imposing or applying a “voting qualification,” “prerequisite to voting,” or “standard, practice,

or procedure” that “results in a denial or abridgement of the right of any citizen of the United

States to vote on account of race or color” or membership in a language minority group. 52 U.S.C.

§ 10301(a) (emphasis added). On page 10, starting at line 5 of the Exhibit A, the Department of

Justice states:
                                                   2
         Case 3:20-cv-08222-GMS Document 53 Filed 09/18/20 Page 4 of 13




       Defendants several times suggest that Plaintiffs must show an outright denial of access to
       voting opportunities. (citations to Sanchez et al. omitted). This ignores the plain text of the
       Act. Section 2 prohibits the “abridgment” as well as the outright “denial” of the right to
       vote. 52 U.S.C. § 10301(a). This prohibition does not require that a challenged practice
       deprive minority voters completely of the ability to vote. See, e.g., Veasey, 2016 WL
       3923868, at *29 (quoting Black’s Law Dictionary (10th ed. 2014) (defining “Abridgement”
       as the “reduction or diminution of something”)) (emphasis added). It requires only that
       Plaintiffs establish they have “less opportunity” to participate relative to other voters. 52
       U.S.C. § 10301(b). All electoral practices with a material disparate “effect on a person’s
       ability to exercise [the] franchise” implicate the Voting Rights Act. Cf. Perkins, 400 U.S.
       at 387 (addressing Section 5); see also League of Women Voters, 769 F.3d at 243 (holding
       that Section 2 is not limited to practices that render voting “completely foreclosed” to the
       minority community); Poor Bear, 2015 WL 1969760, at *7 (concluding that Section 2
       protects equal opportunity to cast a ballot via in-person absentee voting); Spirit Lake Tribe,
       2010 WL 4226614, at *3, *6 (enjoining polling place closures under Section 2); Chisom v.
       Roemer, 501 U.S. 380, 408 (1991) (Scalia, J., dissenting) (explaining that Section 2 would
       be violated if a county limited voter registration hours to one day a week, and “that made
       it more difficult for blacks to register than whites”). Exhibit A, pg 10, lines 5-23.

       This bears repeating. Plaintiffs do not need to show that they have no opportunity to vote.

Plaintiffs must only show that they have “less opportunities” to vote as compared to other voters,

in this case in their county and state. The US Statement continues stating that not all voting systems

are equivalent “and a court must consider the circumstances of each case and the impact a

challenged practice has on opportunity to vote.” (citations omitted) Exhibit A, pg 11, lines 3-7.

Furthermore, the US Statement clarifies the requirements for a complaint under Section 2 stating

that “[t]he plain text of Section 2(b) requires Plaintiffs to show only that the political process is

not equally open to Native Americans because the practice at issue results in their having “less

opportunity than other members of the electorate to participate in the political process and to elect

representatives of their choice.”” Exhibit A, pg 12 lines 4-8 (citations omitted).

       Furthermore, as included in the US Statement “Section 2 contains a comparative standard,

but does not, in this context, require proof that minority voters lack an opportunity to elect. Exhibit

A, pg 12, lines 11-13. Any Section 2 abridgement case must evaluate the totality of the

circumstances. Exhibit A, pg 13, lines 15-20; pg 14-15.

                                                  3
           Case 3:20-cv-08222-GMS Document 53 Filed 09/18/20 Page 5 of 13




   III.      FACTS IN THIS CASE

          Plaintiffs’ lawsuit details the disparities between the opportunities to vote in the general

election that exist for Plaintiffs who are Members of the Navajo Nation and who have voiced their

desire to participate in the general election, and who reside within the State of Arizona, and who,

in comparison to the wealthy members of the state, such as those residing in the Scottsdale do not

have the same opportunities to utilize all available voting methods.

          Specifically, Plaintiffs assert that they are enrolled members of the Navajo Nation and

reside in on the Reservation within Apache County, Arizona. Complaint paragraphs 1-7. Plaintiffs

assert that they desire to participate in the general election on the same terms as other voters.

Complaint paragraph 8. Life for these voters who live on the Navajo Nation Reservation is not

typical of other voters in the State of Arizona, and of Apache county in particular. Complaint

paragraphs 54-79. Plaintiffs complaint details how the postal system and ability to access the postal

system on the Reservation is exceedingly difficult and there is a distinct bias against anyone using

a vote by mail ballot on the Reservation. Complaint paragraphs 20-28. Additionally, Plaintiffs

detail the historic patterns of discrimination and bias that has been experienced in the State of

Arizona. Complaint paragraphs 80-100.

          Plaintiffs action does not seek to attack the entire voting process in the state of Arizona.

However, there exists an extreme bias against the Plaintiffs when compared to other voters in the

State of Arizona. The election system rules currently in place for the 2020 general election,

increase the disparity for Plaintiff voters. Complaint paragraphs 16-53. Under the existing election

rules, Plaintiffs do not have the same right or opportunity to exercise their most fundamental of all

rights, that of the vote. Therefore, Plaintiffs lawsuit seeks to adjudicate how the existing election

system in Arizona, is violative of Section 2 of the VRA.



                                                   4
         Case 3:20-cv-08222-GMS Document 53 Filed 09/18/20 Page 6 of 13




       It may be instructional to understand the day to day life of one Plaintiff, Darlene Yazzie, in

the hope of understanding the extent to which she and the other Plaintiffs must go in order to cast

their ballot in any election, and why Plaintiffs feel disenfranchised. Attached to the Declaration

of Chris McClure as Exhibit B, is a true and correct copy of the declaration of Bret Healy regarding

his interview of Darlene Yazzie.

       Ms. Yazzie lives on the Navajo Nation Reservation in Apache County Arizona. Complaint

paragraph 2. She lives on a fixed income in a home with no running water. Exhibit B, paragraphs

8 and 10. She does not receive mail at her home and instead must rent a Post Office box in a town

that is 9 miles away however the office has limited hours and supplies and often when she needs

stamps she must drive 35 miles each way to get to the regular post office. Exhibit B, paragraphs

5-7. She tries to make the 18-mile round trip once or twice a week to pick up her mail and to get

water. Ms. Yazzie’s only functional means of transportation is a 2016 pick-up truck that already

has 197,000 miles on it. Exhibit B, paragraph 11. If anything goes wrong with her truck, she must

drive to either Farmington, New Mexico or Cortez, Colorado, each approximately 90 miles away,

to have it repaired. Exhibit B, paragraph 11. Money is always tight, so for a little extra money for

gas and such, and so that she will have meat to eat, she raises sheep. Exhibit B, paragraph 9. She

tries to fill out her ballot and return it the same day she receives it because she cannot trust the

timeliness of the mail system. Exhibit B, paragraph 15.

       Recall that the Navajo Nation Reservation, when analyzing the travel issues faced on the

Reservation, the excessive distances Tribal Members must travel to obtain mail is compounded by

socioeconomic factors faced by most Native Americans which include reduced access to public

transportation and funds necessary to travel the distance required to obtain and return a ballot. And

the alternative forms of electoral access do not provide a remedy for the disparities in voting-by-



                                                 5
          Case 3:20-cv-08222-GMS Document 53 Filed 09/18/20 Page 7 of 13




mail. Instead each of those purported remedies is also unequal in terms of the opportunities

available for voters on the Navajo Nation Reservation. Exhibit D, Exhibit E, page 33.

         When analyzing the travel issues faced on the Reservation, the excessive distances Tribal

Members must travel to obtain mail is compounded by socioeconomic factors faced by most

Native Americans which include reduced access to public transportation and funds necessary to

travel the distance required to obtain and return a ballot. As shown by Ms. Yazzie, having access

to a vehicle is very important in order to have regular access to mail. However, traveling long

distances to get mail is a burden in terms of travel distance and time, but it also imposes a financial

cost to pay for gasoline. This increased distance for mail heightens the potential for problems and

slow return of the ballot. See generally Exhibit D, Exhibit E, and Exhibit F.

         It can be understood that voters, such as Plaintiffs, that live on the Navajo Nation

Reservation, are subject to socioeconomic circumstances, that result in extremely limited

availability of access to the post office to secure and timely mail delivery and transport. This

burden, when compared to the ease with which other voters in Arizona are able to exercise their

right to vote, is a direct result of the lack of post offices available on the Reservation, the reduced

hours of service at those post offices and the fact that the majority of residents do not receive at

home mail delivery; not one of these factors is a concern for any of the other voters in Arizona

who do not live on the Reservation. Thus, it is clear that these Plaintiffs are being subjected to

differing standards that indicate discrimination because of the disparate impact that suffered by

these individuals, when compared to other voters in Arizona, most of which have at home mail

service, or who would only have to drive a few miles at most to go to a post office.

   IV.      LEGAL ANALYSIS

         To qualify for a preliminary injunction, a plaintiff must demonstrate: (1) a likelihood of

success on the merits; (2) a likelihood of irreparable harm; (3) that the balance of hardships favors
                                                  6
         Case 3:20-cv-08222-GMS Document 53 Filed 09/18/20 Page 8 of 13




the plaintiff; and (4) that the injunction is in the public interest. Winter v. Natural Resources

Defense Council, Inc., 555 U.S. 7, 20 (2008). Plaintiffs have cataloged and detailed the facts and

legal basis which underly its Section 2 abridgement challenge and are likely to succeed on the

merits. Irreparable harm is presumed in voting rights cases, the hardships favor the Plaintiffs and

injunction is in the public interest. For these reasons, Plaintiffs are entitled to injunctive relief.

    A. Plaintiffs Have Demonstrated They are Likely To Succeed on the Merits

       Plaintiffs are residents on the Navajo Nation, in Apache County, Arizona. Plaintiffs desire

to participate in the general election. Plaintiffs are enrolled members of the Navajo Nation.

Plaintiffs’ Complaint provided the Court with evidence on the existing difficulties a voter residing

on the Navajo Nation Reservation encounters with the mail system as well as the racist tactics

historically employed by the State of Arizona to try and limit the votes of Native Americans. A

Plaintiff utilizing the postal location at Dennehotso to Vote By Mail would have, on average, 18

fewer days to consider and return their ballot to the County Recorder compared to more affluent

residents. Plaintiffs have ‘less opportunity’ to vote as defined under Section 2. Exhibit C.

    B. Arizona Vote By Mail Violates Section 2 of the VRA.

       As more fully detailed supra, this action is brought by the Plaintiffs pursuant to Sections 2

of the VRA. Section 14(c)(1) of the VRA defines the terms “vote” and “voting” to include “all

action necessary to make a vote effective in any primary, special, or general election, including,

but not limited to registration, …casting a ballot, and having such ballot counted properly and

included in the appropriate totals of votes cast.” 52 U.S.C. § 10310(c)(1). Courts have found that

opportunities for absentee voting are protected by Section 2. See, e.g., Ohio State Conference of

NAACP v. Husted, 768 F.3d , 524, 552-53 (6th Cir. 2014), stay granted, 135 S. Ct. 42 (2014),

vacated on other grounds, 2014 WL 10384647, at *1 (6th Cir. Oct. 1, 2014); League of Women



                                                    7
         Case 3:20-cv-08222-GMS Document 53 Filed 09/18/20 Page 9 of 13




Voters of N.C. v. North Carolina, 769 F.3d 224, 238-39 (4th Cir. 2014), stay granted, 135 S. Ct. 6

(2014), cert. denied, 135 S. Ct. 1735 (2015).

       1. The Test is not having One Opportunity, All Opportunities Must be Equal

       The US Statement describes a violation of Section 2 as the imposition or application of a

“voting qualification,” “prerequisite to voting,” or “standard, practice, or procedure” which

“results in a denial or abridgement of the right of any citizen of the United States to vote on account

of race or color or membership in a language minority group.” 52 U.S.C. § 10301(a). A violation

of Section 2 does not require that minority voters be completely deprived of the ability to vote. See,

e.g., Veasey, 2016 WL 3923868, at *29 (emphasis added). Instead, a plaintiff must only establish

it has “less opportunity” to participate in the electoral process relative to other voters. 52 U.S.C.

§ 10301(b). The existence of alternative voting means or accessibility does not absolve the

Defendant of the requirement to make all “opportunities” available on a nondiscriminatory basis.

       As discussed supra, determination of a Section 2 abridgement violation is a two-step

analysis. The first step requires the court to determine if the practice in question creates a material

limitation that bears more heavily on minority citizens in comparison to nonminority citizens; and

where this prong is satisfied, the court then is to review the “totality of the circumstances” in said

jurisdiction in order to evaluate whether the discriminatory result is based on other issues such as

the Senate Factors. See, e.g., Veasey, 2016 WL 3923868, at *17; League of Women Voters of N.C.,

769 F.3d at 240-241, 245; Smith v. Salt River Project Agric. Improvement. & Power Dist., 109 F.3d

586, 591 (9th Cir. 1997).

       2. Senate Factors/History of Discrimination

       Defendant mistakenly asserts that Plaintiffs must address each of the “Senate Factors” in

its analysis. There simply is no basis for such as assertion based on the rationale articulated within

the US Statement. Rather, the Senate Factors are guidelines to be utilized when evaluating the
                                                  8
        Case 3:20-cv-08222-GMS Document 53 Filed 09/18/20 Page 10 of 13




second prong of the Section 2 test. Both Plaintiffs’ Complaint and Memorandum herein, contain

detailed analysis of three of the Senate Factors which combine to demonstrate the discriminatory

impact on the Plaintiffs, which is rooted in historic restrictions and discriminations against the

Native Americans living in Arizona.

       Defendant asserts Arizona’s past practices are not relevant in the current climate.

Regardless of “current practices,” the Court is directed to evaluate the historic practices of the

State. Plaintiffs’ Complaint and Memorandum both extensively detail the historical practices

perpetuated by the State of Arizona, which have limited Tribal Members’ ability to exercise their

right to Vote, including the Plaintiffs. To be sure, the Navajo Nation and members of the Navajo

Nation were forced to file a lawsuit against the State in 2018 when Arizona refused requests for

In-Person voter registration sites and In-Person early voting sites. While the State points to certain

actions that it has taken, it fails to show how it has actually modified any of the practices in question

that Plaintiffs allege have abridged their right to vote. As such, in a light most favorable to the

State, its claim that Arizona’s discriminatory tactics are no longer in practice is mere speculation.

The evidence is strong that current and past voting practices utilized in Arizona discriminate

against Tribal Members.

       It has been undisputedly shown that Plaintiffs face extreme barriers in their ability to utilize

the Vote By Mail system in Arizona. A mail delivery rate analysis evidenced that first class mail

takes as long as 10 days to arrive at the County Recorder’s Office from Dennehotso. Exhibit C.

In comparison, the typical mail delivery rate for a resident of Scottsdale is 1 day. Exhibit C. In

other words, residents in Scottsdale enjoy a nine-day advantage in comparison to Navajo Nation

members near Dennehotso. The Secretary of State’s Office has issued guidance to Arizona voters

advising that a Vote By Mail Ballot should be mailed seven days in advance of election day. This

means that if a member on the Navajo Nation Reservation were to follow this ballot directive after
                                                   9
        Case 3:20-cv-08222-GMS Document 53 Filed 09/18/20 Page 11 of 13




requesting a mail ballot on October 23, the last day to request a mail ballot, his or her ballot would

arrive on October 30, and if immediately completed and mailed back would not arrive by 7:00 pm

on Election Day, November 3 at the County Recorder’s Office, taking seven days to return, arriving

back on November 6, three days late. Exhibit C. Thus, the Vote By Mail system in Arizona clearly

provides benefits to certain Arizona residents that simply are not provided to Plaintiffs and other

residents of the Navajo Nation Reservation. Since the Secretary of State is the chief election officer

for the state, she is responsible for supervising and issuing directives concerning the conduct of all

elections. A.R.S. § 16-142. The ballot deadline falls squarely within the control of Defendant.

   C. Irreparable Harm is Presumed Since Suffrage is the Most Fundamental Right

       It is clear that abridgement of the right to vote constitutes an irreparable injury. See

Cardona v. Oakland Unified Sch. Dist., California, 785 F. Supp. 837, 840 (N.D. Cal. 1992)

(“Abridgement or dilution of a right so fundamental as the right to vote constitutes irreparable

injury.”); see also Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012) (“It is well established

that the deprivation of constitutional rights 'unquestionably constitutes irreparable injury.”)

(quoting Elrod v. Burns, 427 U.S. 347, 373, 96 S. Ct. 2673, 49 L. Ed. 2d 547 (1976)); Obama for

Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012) (“A restriction on the fundamental right to vote ...

constitutes irreparable injury.”) (citing Williams v. Salerno, 792 F.2d 323, 326 (2d Cir.1986)).

       Voting rights are protected because it is the vital core of the American democratic tradition,

which holds that “the right to exercise the franchise in a free and unimpaired manner is preservative

of other basic civil and political rights, any alleged infringement of the right of citizens to vote

must be carefully and meticulously scrutinized.” Reynolds v. Sims, 377 U.S. 533, 561-62 (1964);

accord Wesberry v. Sanders, 376 U.S. 1, 17 (1964).

   D. The Hardships Favor Plaintiffs



                                                 10
          Case 3:20-cv-08222-GMS Document 53 Filed 09/18/20 Page 12 of 13




          The relief that Plaintiffs seek here is appropriately tailored—in the least restrictive

manner—to Defendant’s violation of federal law and will only cause minimal cost increase and/or

administrative burden to Defendant. Arguments that the requested relief will cause public

confusion and delay is not reasonable on its face. The Secretary of State need only alter the mailing

deadline on the ballots mailed to citizens that reside on the Navajo Nation Reservation. The

likelihood that there will be mass confusion throughout Arizona is at the very least bald speculation

and that is unreasonable at first blush and upon further analysis. The equities favor Plaintiffs.

          Moreover, Plaintiffs’ injuries are not based on problems primarily related to the US Postal

Service or COVID-19. While, these two factors present complications, COVID-19 and the Postal

Service problems are present in every state and should been considered during the deliberative

process when designing and implementing the election system infrastructure for the State of

Arizona. The Defendant cannot abdicate responsibility for her actions by claiming these problems

are outside of her control as such circumstances do not absolve her from her duty to act fairly and

responsibly.

   E. Injunction is in the Public Interest

          Finally, the public interest is always served by the inclusion of protected classes in the

political process. See League of Women Voters, at 247. The requirement that Section 2 of the VRA

be enforced falls squarely within the public interest and supports preliminary injunction.

   III.       CONCLUSION

          For all of the forgoing reasons, the caselaw and facts support that Plaintiffs have met their

burden and are entitled to injunctive relief.

Dated this 19th day of September 2020.                  /s/ Chris McClure
                                                        Chris McClure
                                                        McClure and Hardy Prof. LLC
                                                        SD Bar No. 3962
                                                        101 S. Reid St. Ste. 307
                                                   11
Case 3:20-cv-08222-GMS Document 53 Filed 09/18/20 Page 13 of 13




                                   Sioux Falls, SD 57103
                                   605-496-9858
                                   mcclurechris@gmail.com

                                   Michael J. Novotny
                                   Big Fire Law & Policy Group LLP
                                   1404 Fort Crook Road South
                                   Bellevue, NE 68005
                                   AZ State Bar No. 033792
                                   Telephone: (531) 466-8725
                                   Facsimile: (531) 466-8792
                                   Email: mnovotny@bigfirelaw.com

                                   Attorney for Plaintiffs




                              12
